

EXHIBIT 10.2


PURCHASE AND SALE AGREEMENT




This Purchase and Sale Agreement (this “Agreement”) is made and entered into
this 18th day of June, 2007, but shall be effective as of 7:00 a.m. Central
Standard Time on the 1st day of June, 2007 (the “Effective Time”), by and
between Miss-Lou Petroleum LLC, a Louisiana limited liability company, whose
address is 225 North Columbia Street, Covington, Louisiana 70433 (hereinafter
referred to as “Miss-Lou” or “Seller”) and Affiliated Holdings, Inc., a Texas
corporation, whose address is 5075 Westheimer Road, Suite 975, Houston, Texas
77056 (hereinafter referred to as “Affiliated” or “Buyer”)(sometimes herein
Seller and Buyer are collectively called the “Parties” and, individually, called
a “Party”).


RECITALS


Whereas, pursuant to that certain Act of Sale and Assignment, dated effective as
of August 1, 2003, recorded in Conveyance Book 946, Page 704, under File No.
598664 of the records of Jefferson Davis Parish, Louisiana (the “Prior Act
of Sale and Assignment”), Plymouth Resource Group II, Inc. (“Plymouth”) conveyed
to Miss-Lou an undivided fifty percent (50%) interest in and to:


(a) The oil, gas and mineral leases and other mineral rights and interests
described in Exhibit A-l, together with an undivided fifty percent (50%)
interest in and to the rights of Plymouth in respect of any pooled, communitized
or unitized acreage of which any such interest is a part (collectively, the
“Leasehold Interests”);


(b) The wells described in Exhibit A-2 (the “Wells”); and


(c) The immovable property described in Exhibit A-3 (the “Land”);


Whereas, such undivided interests in and to the Leasehold Interests, the Wells,
and the Land are: (i) to Seller’s knowledge the same undivided interests in and
to the properties described in the Prior Act of Sale and Assignment; and (ii)
referred to hereafter as the “Subject Properties”);


Whereas, together with the Subject Properties, Seller desires to sell to Buyer,
and Buyer desires to purchase from Seller, the following:


(a) All of Seller’s right, title, and interest in and to all of the immovable,
movable and mixed property of Seller, or in which Seller owns an interest, that
is attributable or allocable to the Leasehold Interests and used or held for use
in connection with the exploration, development, operation or maintenance of any
of the Leasehold Interests or the production, treatment, measurement, storage,
gathering, transportation or marketing of oil, gas or other hydrocarbons
attributable to the Leasehold Interests (or the interests of others therein),
including, without limitation: (i) all wells, platforms, equipment and
facilities that, as of the Effective Time were used or held for use in
connection with the exploration, development, operation or maintenance of any
Leasehold Interests or the production, treatment, measurement, storage,
gathering, transportation or marketing of oil, gas or other hydrocarbons
attributable to the Leasehold Interests, including, without limitation, the
Wells (including saltwater disposal wells, if any), well equipment, casing,
tanks, gas separation and field processing units, portable and permanent well
test equipment, buildings, tubing, pumps, motors, fixtures, machinery,
materials, supplies, inventory, telephone and communication equipment, computing
equipment and other equipment, pipelines, gathering systems, power lines,
telephone and telegraph lines, roads, vehicles, gas processing plants and other
property used in the operation thereof: (ii) all oil and gas and other
hydrocarbon volumes produced on or after the Effective Time; and (iii) all other
rights, privileges, benefits, powers, and appurtenances conferred upon Seller or
the owner and holder of the Leasehold Interests, including, without limitation,
all rights, privileges, benefits and powers of Seller with respect to the use
and occupation of the surface of, and subsurface depths under, the land covered
by each Leasehold Interest, which may be necessary, convenient or incidental to
the possession and enjoyment of such Leasehold Interest (collectively, the
“Related Property”); 
 
(b) All of Seller’s right, title, and interest in and to all original files,
records, data, information and documentation of Seller (or if originals are not
available, copies of such items) pertaining to or evidencing Seller’s use,
ownership or operation of any of the assets, or the maintenance or operation
thereof, or to any units in which any of the Leasehold Interests may be included
or to the producing, treating, measuring, processing, storing, gathering,
transporting or marketing of oil and gas attributable to the Leasehold Interests
or such units and water, brine or other minerals and products produced in
association therewith, including, without limitation, lease files, land files,
well files, production sales agreement files, division order files, title
opinions and abstracts, legal records (excluding any records or information the
disclosure of which would result in the waiver of an attorney-client privilege),
tax records, financial and accounting records, governmental, tribal and
regulatory filings and permits, environmental records, and, except to the extent
the transfer thereof may not be made without violating applicable contractual
restrictions, geological and geophysical data, seismic records, production
reports, maps, and computer software (collectively, the “Records”);
 
(c) All rights of Seller in and to those instruments and agreements listed on
Exhibit A-l hereto, the other instruments and agreements under which Seller’s
interests in the Leasehold Interests arise, and all other agreements and
contractual rights, easements, rights-of-way, servitudes, and other rights,
privileges, and benefits to the extent relating to the Leasehold Interests, the
Wells, the Land, and the Records, including, without limitation, all rights of
Seller in, to and under or derived from all production sales contracts,
operating agreements, pooling, unitization or communitization agreements,
purchase, exchange or processing agreements, production handling agreements,
surface leases, easements or rights-of-way, farmout or farmin agreements, dry
hole or bottom hole contribution agreements, seismic agreements, permits,
licenses, options, orders and all other contracts, agreements and instruments
relating to the exploration for, or the development, production, storage,
gathering, treatment, transportation, processing, or sale or disposal of oil,
gas, other hydrocarbons, other minerals, water, brine or other substances from
any Leasehold Interest or any units of which they are a part (collectively, the
“Rights”)( the Subject Properties, the Related Property, the Records, and the
Rights are herein collectively called the “Assets”); and


Whereas, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Assets on the terms and conditions set forth in this Agreement.


NOW, THEREFORE, for and in consideration of the premises and of the mutual
covenants and agreements contained herein, on the Closing Date (as such term is
defined hereinafter), but effective as of the Effective Time, Seller agrees to
sell and convey to Buyer, and Buyer agrees to purchase and pay for, the Assets,
pursuant to the following terms and conditions:



 
(1)
PURCHASE PRICE. The purchase price for the sale of the Assets by Seller to Buyer
is FIVE HUNDRED AND NO/100 DOLLARS ($500,000) (the “Purchase Price”), to which
amount shall be applied a deposit that has been paid by Buyer to Seller, the
receipt of such deposit and full acquittance therefor are hereby acknowledged by
Seller, in the amount of SEVEN THOUSAND FIVE HUNDRED AND NO/100 DOLLARS
($7,500), and shall be payable to Seller by Buyer as set forth hereinafter.




 
(2)
DUE DILIGENCE. Prior to Closing, as that term is defined hereinafter, Seller
will provide access to Buyer to all contract and title information pertaining to
the Assets available in Seller’s files. Prior to Closing, Buyer will cause the
appropriate public records to be examined in order to assess Seller’s title to
the Subject Properties. In the event a significant title defect is discovered
prior to Closing which, in Buyer’s opinion, cannot be cured within sixty (60)
days from the discovery thereof, Seller and Buyer shall endeavor to reach a
mutually acceptable understanding in writing with respect thereto, failing which
Buyer may terminate its obligation to purchase the Assets pursuant to Section
(20) and, upon such termination, Seller’s obligation to sell the Assets shall
terminate, and neither Party shall have any other obligations with respect to
the matters set forth in this Agreement.




 
(3)
FORM OF ASSIGNMENT. At Closing, Seller and Buyer shall execute, acknowledge, and
deliver to each other the Assignment and Bill of Sale in the form attached
hereto and identified as Exhibit B (the “Assignment”). In the Assignment, Seller
shall bind itself and its respective successors and assigns to warrant title to
the Assets unto Buyer, its successors and assigns, against every person
whomsoever lawfully claiming or to claim the same or any part thereof by,
through and under Seller, but not otherwise, and with full substitution and
subrogation of Buyer in and to: (i) all warranties of title heretofore made by
Seller’s predecessors in title in respect of the Assets; and (ii) all rights and
actions which Seller has or may have against all preceding owners and vendors.




 
(4)
WARRANTY. Except as to the limited warranty of title described in Section (3)
and set forth in the Assignment, the Assets shall be sold without warranty of
title, either express or implied, as to description, title, condition, quality,
fitness for purpose, merchantability or completeness or otherwise, and with full
substitution and subrogation in and to all rights and actions of warranty which
Seller has or may have against all preceding owners and vendors. Further, any
movable or tangible property situated on and comprising a portion of the Assets
is sold on an “as is, where is” basis without any warranty, either express or
implied, as to title, value, quality, condition or fitness for any purpose.




 
(5)
EXISTING OBLIGATIONS. Seller warrants that the Assets will be sold by Seller to
Buyer free and clear of all liens or encumbrances of any kind or character
placed thereon by or through Seller. The Assets, however, will be sold by Seller
to Buyer subject to the following contracts , and the Assets shall be deemed to
include all of Seller’s rights and interests (and Seller’s obligations) in and
to such contracts on and after the Effective Time, to-wit:




 
(a)
Prior Act of Sale and Assignment, including the rights and interests expressly
reserved therein by Plymouth;




 
(b)
Joint Operating Agreement dated November 4, 2006, executed by and between
Plymouth, as Operator, and Miss-Lou, as Non-Operator;




 
(c)
Letter Agreement - Recompletion of Empire #5 Welsh Field, Jefferson Davis
Parish, Louisiana, , executed by and between Miss-Lou, EK Oil Company, Inc.
(“EK”) and Bacque & Bacque, LLC (“Bacque”), as owners, and Allan Singer, agreed
and accepted on November 22, 2006;




 
(d)
Letter Agreement - Recompletion of Empire #5 Welsh Field Jefferson Davis Parish,
Louisiana, executed by and between Miss-Lou, EK and Bacque, as owners, and
Ronald S. D’Antoni, agreed to and accepted on November 20, 2006;




 
(e)
Letter Agreement - Recompletion of Empire #5 Welsh Field Jefferson Davis Parish,
Louisiana, executed by and between Miss-Lou, EK and Bacque, as owners, and Gary
Brozowski, agreed to and accepted on November ___, 2006;




 
(f)
Letter Agreement - Recompletion of Empire #5 Welsh Field Jefferson Davis Parish,
Louisiana, executed by and between Miss-Lou, EK and Bacque, as owners, and
Steven Sinek, agreed to and accepted on November 23, 2006; and




 
(g)
Letter Agreement - Plymouth Resource Group II, Inc. - Empire No. 5 Welsh Field,
Jefferson Davis Parish, Louisiana, executed by and between Miss-Lou, EK and
Bacque, as owners, and Boyd Byers, agreed to and accepted on February 13, 2007.




 
(6)
CONSENTS TO ASSIGN AND/OR PREFERENTIAL RIGHTS TO PURCHASE. Seller represents to
Buyer that the Assets are not subject to any third party preferential rights to
purchase, rights of first refusal, other rights of preference in favor of third
persons, restrictions on assignment, or consents to assign except (i) to the
extent applicable, the approval of the State Mineral Board of the State of
Louisiana with respect to any transfer of a state lease, which governmental
approval must be obtained subsequent to the execution of the Assignment and
Closing, and (ii) the approval of North American Land Company, L.L.C. with
respect to the North American Lease, as discussed under Section (32) below.




 
(7)
INDEMNIFICATION. If Closing occurs, Buyer shall assume full responsibility for
the Assets on and after the Effective Time and shall fully defend, protect,
indemnify and hold Seller, its officers, directors, employees and agents,
harmless (and keep Seller, its officers, directors, employees and agents,
harmless) from and against any and all losses, claims, demands, suits, expenses,
including reasonable attorney’s fees, court costs and costs of investigation,
causes of action, and any sanctions of any kind and character (including
reasonable attorney’s fees, court costs and cost of investigation) which may be
made or asserted by Buyer, Buyer’s assigns, Buyer’s employees, agents,
contractors and subcontractors and employees thereof, or by any third persons,
on account of personal injury, death or property damage, including claims for
pollution, environmental damage, and regulatory compliance, any fines or
penalties assessed on account of such damage and causes of action alleging
statutory liability, caused by, arising out of, or in any way incidental to the
ownership of or operations conducted on the Subject Properties on and after the
Effective Time. Further, Buyer expressly assumes Seller’s proportionate share of
all costs, expenses, obligations and liabilities associated with the proper
plugging and abandonment and removal of all wells and facilities, if any,
presently situated on the Subject Properties.




   
If Closing occurs, Seller agrees to fully defend, protect, indemnify and hold
Buyer, its officers, directors, employees and agents, harmless (and keep Buyer,
its officers, directors, employees and agents, harmless) from and against any
and all losses, claims, demands, suits, expenses, including reasonable
attorney’s fees, court costs and cost of investigation, causes of action, and
any sanctions of any kind and character (including reasonable attorney’s fees,
court costs and cost of investigation) which may be made or asserted by Seller,
Seller’s employees, agents, contractors and subcontractors and employees
thereof, or by any third persons, on account of personal injury, death or
property damage, including claims for pollution, environmental damage, and
regulatory compliance, any fines or penalties assessed on account of such damage
and causes of action alleging statutory liability, caused by, arising out of or
in anyway incidental to the ownership of, or operations connected on the Subject
Properties for the period from August 1, 2003, to the Effective Time.




 
(8)
EXPENSES AND REVENUES. It is understood and agreed by and between Seller and
Buyer that prior to the Effective Time, Seller shall be responsible for all
costs and expenses attributable to the Assets and shall be entitled to all
production and/or production proceeds attributable to the Assets. Further,
Seller and Buyer agree that on and after the Effective Time, Buyer shall be
responsible for all costs and expenses attributable to the Assets and shall be
entitled to all production and/or production proceeds attributable to the
Assets. Any revenues and/or expenses not properly accounted for or credited to
the Parties prior to the Closing Date with respect to the Assets shall be the
subject of a post-closing settlement which shall be made between the Parties
within 120 days from the Closing Date.




 
(9)
FILING EXPENSES. Buyer, at its expense, shall be solely responsible for filing
of the Assignment in the appropriate public records. Buyer shall furnish Seller
with a copy of the Assignments reflecting all appropriate recordation
references.




 
(10)
COMPLIANCE WITH LAWS. Buyer shall comply with all applicable laws, ordinances,
rules and regulations and shall promptly obtain all permits, if any, required by
public authorities in connection with the purchase of the Assets. Seller
represents and warrants that, to the best of its knowledge, it has complied with
all laws, ordinances, rules, regulations and orders applicable to the Assets
with respect to and during the period of its ownership of the Assets.




 
(11)
NO BROKER FEES. Each Party represents and warrants to the other that no
brokerage fee or commission pertaining to the transactions provided for in this
Agreement exists.




 
(12)
REPRESENTATIONS AND WARRANTIES OF SELLER. Seller represents and warrants to
Buyer that:




 
(a)
Seller is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Louisiana, Seller has full legal
power, right and authority to carry on it business as same is now being
conducted and has the full legal power, authority and right to enter into this
Agreement and perform the transactions contemplated hereby.




 
(b)
The consummation of the transactions contemplated by this Agreement will not
result in the creation or imposition of any lien, charge or other encumbrance
upon the Assets and will not violate, nor be in conflict with: (i) any provision
of Seller’s organizational papers or documents; (ii) any material agreement or
instrument to which Seller is a party or by which Seller or any of the Assets
are bound (iii) any judgment, order, ruling or decree applicable to Seller as a
party in interest or any law, rule or regulation applicable to Seller.




 
(c)
The execution, delivery and performance of this Agreement, the execution and
delivery of the Assignment, and the transactions contemplated hereby are duly
and validly authorized by all requisite company action on the part of Seller.
This Agreement constitutes the legal, valid and binding obligation of Seller
enforceable in accordance with its terms.




 
(d)
There is no suit, action, claim, investigation or inquiry by any person or
entity or by any administrative agency or governmental body and there are no
legal, administrative or arbitration proceedings pending or, to Seller’s
knowledge, threatened against Seller that will have a material adverse effect on
the use, ownership or operation of the Assets.






 
(13)
REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer represents and warrants to Seller
that:




 
(a)
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Texas, Buyer has full legal power, right and
authority to carry on it business as same is now being conducted and has the
full legal power, authority and right to enter into this Agreement and perform
the transactions contemplated hereby.




 
(b)
The consummation of the transactions contemplated by this Agreement will not
violate, nor be in conflict with, any provision of Buyer’s articles or
certificate of incorporation or by-laws, any judgment, order, ruling or decree
applicable to Buyer as a party in interest or any law, rule or regulation
applicable to Buyer.




 
(c)
The execution, delivery and performance of this Agreement and the transactions
contemplated hereby are duly and validly authorized by all requisite corporate
action on the part of Buyer. This Agreement constitutes the legal, valid and
binding obligation of Buyer enforceable in accordance with its terms.




 
(d)
There is no suit, action, claim, investigation or inquiry by any person or
entity or by any administrative agency or governmental body and there are no
legal, administrative or arbitration proceedings pending or, to Buyer’s
knowledge, threatened against Buyer that will have a material adverse effect on
the use, ownership or operation of the Assets.

 

 
(14)
SELLER’S CONDITIONS TO CLOSE. Seller’s obligation to consummate the transactions
provided for herein is subject, at the option of Seller, to satisfaction or
waiver on or prior to the Closing Date of each of the following conditions:




 
(a)
The representations and warranties of Buyer herein contained shall be true and
correct in all material respects on the Closing Date as though made on and as of
such date.




 
(b)
Buyer shall have performed all material obligations, covenants and agreements
contained in this Agreement to be performed or complied with by it at or prior
to Closing.




 
(c)
No suit, action or other proceedings shall be pending or threatened that seeks
to restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated by this Agreement.




 
(15)
BUYER’S CONDITIONS TO CLOSE. Buyer’s obligation to consummate the transactions
provided for herein is subject, at the option of Buyer, to satisfaction or
waiver on or prior to the Closing Date of each of the following conditions:




 
(a)
The representations and warranties of Seller herein contained shall be true and
correct in all material respects on the Closing Date as though made on and as of
such date.




 
(b)
Seller shall have performed all material obligations, covenants and agreements
contained in this Agreement to be performed or complied with by it at or prior
to Closing.




 
(c)
No suit, action or other proceedings shall be pending or threatened that seeks
to restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated by this Agreement.




 
(d)
Buyer shall have completed its title verification efforts with respect to
Seller’s title to the Subject Properties and shall have verified that Seller
owns the interests in and to the Subject Properties represented and warranted
herein and such ownership is free and clear of any liens or encumbrances placed
thereon by Seller.




 
(16)
CLOSING. If the conditions referred to in Sections (14) and (15) of this
Agreement have been satisfied or waived in writing, consummation of the
transactions contemplated by this Agreement (“Closing”) shall take place at the
offices of Seller in Covington, Louisiana, or at such place and time as the
Parties may mutually agree. The date on which the Closing occurs (the “Closing
Date”) shall be June 18, 2007, on or before 10:30 a.m. unless an earlier or
later date is mutually agreed to by the Parties.




 
(17)
CLOSING ACTIVITIES. If Closing occurs, at Closing (or such later date expressly
set forth below):




 
(a)
Seller and Buyer shall execute multiple originals of the Assignment and such
other letters or instruments, including letters in lieu of transfer orders, as
may be necessary in order to convey the Assets to Buyer and entitle Buyer to
receive all production proceeds attributable to the Subject Properties;




 
(b)
Buyer shall deliver to Seller the Purchase Price, subject to any adjustments
mutually agreed to by the Parties, by wire transfer in immediately available
funds to the bank designated in writing by Seller prior to Closing;




 
(c)
Within 14 days from Closing, Seller shall deliver to Buyer copies of all files,
contracts and documents affecting Seller’s title to the Subject Properties to
which Seller has access;




 
(d)
Seller shall deliver to Buyer such executed forms as are required from Seller in
order that Buyer may succeed Seller, if applicable, as the operator of the
Subject Properties;




 
(e)
Seller shall execute such other instruments and take such other action as may be
necessary to carry out its obligations under this Agreement; and



(f) Buyer shall execute such other instruments and take such other action as may
be necessary to carry out its obligations under this Agreement.  



 
(18)
TAXES. All ad valorem taxes, real property taxes, personal property taxes and
similar obligations (“Property Taxes”) attributable to the Assets shall be
apportioned as of the Effective Time between Seller and Buyer regardless of the
date on which such taxes are assessed and/or payable. The owner of record on the
assessment date shall file or cause to be filed all required reports and returns
incident to the Property Taxes and shall pay or cause to be paid to the taxing
authorities all Property Taxes relating to the tax periods during which the
Effective Time occurs. Each Party to this Agreement shall provide the other
Party with reasonable access to all relevant documents, data and other
information (other than that which is subject to an attorney-client privilege)
which may be required by the other Party for the purpose of preparing tax
returns, filing refund claims and responding to any audit by any taxing
jurisdiction. Each Party to this Agreement shall cooperate with all reasonable
requests of the other Party made in connection with contesting the imposition of
taxes. Notwithstanding anything to the contrary in this Agreement, neither Party
to this Agreement shall be required at any time to disclose to the other Party
any tax return or other confidential tax information. Except where disclosure is
required by applicable law or judicial order, any information obtained by a
Party pursuant to this Section (18) shall be kept confidential by such Party,
except to the extent disclosure is required in connection with the filing of any
tax returns or claims for refund or in connection with the conduct of an audit,
or other proceedings in response to an audit, by a taxing jurisdiction.




 
(19)
TERMINATION. This Agreement and the transactions contemplated hereby may be
terminated:

 

 
(a)
At any time at or prior to Closing by Buyer, in accordance with Section (2), by
the delivery of written notice to Seller;




 
(b)
At any time at or prior to Closing by mutual consent of Seller and Buyer; or




 
(c)
At any time at or after June 20, 2007, by Seller or Buyer, by the delivery of
written notice to the other Party, if Closing shall not have occurred by such
date;

 
provided, however, that no such Party may exercise any right of termination
pursuant to this Section (19) if the event giving rise to such termination right
shall be due to the willful failure of such Party to perform or observe in any
material respect any of the covenants or agreements set forth herein to be
performed or observed by such Party.



 
(20)
EFFECT OF TERMINATION. If this Agreement is terminated pursuant to Section (19),
this Agreement shall become void and of no further force or effect (except for
the provisions of Sections (21) through (32), which shall survive such
termination and continue in full force and effect); provided, however, that, if
either Party is in default of its obligations under this Agreement at the time
this Agreement is so terminated, such defaulting Party shall continue to be
liable to the other Party for damages (but in no event for specific performance)
in respect of such default and such liability shall not be affected by such
termination.




 
(21)
GOVERNING LAW. THIS AGREEMENT AND ALL INSTRUMENTS EXECUTED IN ACCORDANCE WITH IT
SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
LOUISIANA, WITHOUT REGARD TO CONFLICT OF LAW RULES THAT WOULD DIRECT APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION, EXCEPT TO THE EXTENT THAT IT IS MANDATORY
THAT THE LAW OF SOME OTHER JURISDICTION, WHEREIN THE ASSETS ARE LOCATED, SHALL
APPLY. The laws of the state wherein the Leasehold Interests are located shall
control as to all matters pertaining to title and to the evaluation of
encumbrances placed upon such Leasehold Interests pursuant to Section (5)
herein.




 
(22)
ENTIRE AGREEMENT. This Agreement, including all Exhibits attached hereto and
made a part hereof constitute the entire agreement between the Parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties with respect to same (including, without limitation, the
Binding Letter of Intent executed by the Parties and dated April 2, 2007). No
supplement, amendment, alteration, modification, waiver or termination of this
Agreement shall be binding unless executed in writing by the Parties.




 
(23)
NO WAIVER. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.




 
(24)
CAPTIONS. The captions in this Agreement are for convenience only and shall not
be considered a part of or affect the construction or interpretation of any
provision of this Agreement.




 
(25)
SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon Seller and Buyer
and upon their respective successors, assigns, and legal representatives.




 
(26)
NOTICES. Any notice provided or permitted to be given under this Agreement shall
be in writing, and may be served by personal delivery or by depositing same in
the mail, addressed to the Party to be notified, postage prepaid, and registered
or certified with a return receipt requested. Notice deposited in the mail in
the manner hereinabove described shall be deemed to have been given and received
on the date of the delivery as shown on the return receipt. Notice served in any
other manner shall be deemed to have been given and received only if and when
actually received by the addressee, except that notice given by telecopier shall
be deemed given and received upon receipt only if received during normal
business hours and if received other than during normal business hours shall be
deemed received as of the opening of business on the next Business Day(such term
means a day, other than a Saturday or Sunday, on which commercial banks are open
for business with the public in Houston, Texas). For purposes of notice, the
addresses of the parties shall be as follows:

 
For Seller:
 
Miss-Lou Petroleum LLC
225 North Columbia Street   
Covington, Louisiana 70433   
Attn: Ruben A. Shealy
Telecopy No.: 985/871-5199
 
For Buyer:
 
Affiliated Holdings, Inc.
5075 Westheimer Road, Suite 975
Houston, Texas 77056
Attn: Kevan Casey, President
Telecopy No.: 713/402-6799
 
Each Party shall have the right, upon giving 10 days’ prior notice to the other
in the manner hereinabove provided, to change its address for purposes of
notice.
 

 
(27)
EXPENSES. Except as otherwise provided herein, each Party shall be solely
responsible for all expenses incurred by such Party in connection with the
transactions contemplated by this Agreement (including, without limitation, fees
and expenses of its own counsel and consultants).

 

 
(28)
PUBLICITY. With regard to all publicity and other releases issued at or prior to
Closing concerning this Agreement and the transactions contemplated hereby,
neither Party shall issue any publicity or other release without the prior
written consent of the other Party, except as required by applicable law or the
applicable rules or regulations of any governmental body or stock exchange.

 

 
(29)
NO THIRD-PARTY BENEFICIARY. Except as expressly provided herein, this Agreement
is not intended to create, nor shall it be construed to create, any rights in
any third party under doctrines concerning third-party beneficiaries.

 

 
(30)
LIMITATION OF DAMAGES. Notwithstanding any other provision of this Agreement (or
any other agreement related hereto) to the contrary, in no event shall either
Party be liable to the other or entitled to recover incidental, consequential,
special, indirect, multiple, statutory, exemplary or punitive damages.

 

 
(31)
SURVIVAL. The warranties, covenants and obligations of the Parties under this
Agreement shall survive the Closing. The limited warranty of title in the
Assignment shall survive closing and shall not expire. The representations of
the Parties made in this Agreement shall survive the Closing except that the
representation of Seller set forth and contained in Section (6) shall survive
Closing but thereafter terminate at the expiration of four (4) years after
Closing. The limitation of damages contained in Section (30) shall survive
Closing and shall not expire.

 

 
(32)
NORTH AMERICAN LAND COMPANY, L.L.C. OIL AND GAS LEASE. Reference is hereby made
for all purposes to the Oil and Gas Lease identified under item 10. on Exhibit
A-1 (the “North American Lease”). Notwithstanding anything to the contrary set
forth in this Agreement, Seller currently is entitled to an assignment from
Plymouth Resources Group, II, Inc. (“Plymouth”) of an undivided 50% working
interest in and to the North American Lease. If Closing occurs, Buyer will be
entitled to obtain directly from Plymouth an assignment of such undivided 50%
working interest in and to the North American Lease. To the extent any transfer
pursuant to this Agreement or the planned assignment from Plymouth to Buyer
requires the consent or approval of the Lessor to the North American Lease,
obtaining such consent or approval will not be the responsibility of Seller.




 
(33)
COUNTERPARTS; EXHIBITS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. All Exhibits attached
hereto are hereby made a part of this Agreement and incorporated herein by this
reference.







[remainder of this page intentionally left blank]



--


 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement is executed by the undersigned, duly
authorized representatives of each of the Parties on the date first above
written.


“SELLER”


WITNESSES:     Miss-Lou Petroleum LLC




________________________   By: /s/  Ruben A. Shealy
                    Ruben A. Shealy
________________________    Managing Member
(Printed Name of Witness)


 


 
(Printed Name of Witness)




“BUYER”


WITNESSES:     Affiliated Holdings, Inc.




_________________________   By:  /s/  Kevan Casey
                    Kevan Casey
_________________________    President
(Printed Name of Witness)


 


 
(Printed Name of Witness)













--


 
 

--------------------------------------------------------------------------------

 






Exhibit A-1


to
Purchase and Sale Agreement
dated effective June 1, 2007
between
Miss-Lou Petroleum LLC and Affiliated Holdings, Inc.


Oil, Gas and Mineral Leases



1.  
Lease for Oil, Gas and Other Liquid or Gaseous Minerals, dated January 14, 1991,
effective January 14, 1991, by the State of Louisiana, as Lessor, in favor of
Baca Petroleum Corp., as Lessee, recorded in Volume 734 at Page 304 under Entry
No. 498732 of the Conveyance Records of Jefferson Davis Parish, Louisiana.
(State Lease No. 13944)




2.  
Oil, Gas and Mineral Lease dated October 1, 1990, effective October 1, 1990, by
Welsh Oil Land & Development Company, Inc., as Lessor, in favor of Baca
Petroleum Corp., as Lessee, recorded in Volume 734 at Page 376 under Entry No.
498757 of the Conveyance Records of Jefferson Davis Parish, Louisiana.




3.  
Oil, Gas and Mineral Lease dated December 17, 1993, effective September 18,
1991, by M W Petroleum Corporation, as Lessor, in favor of Baca Petroleum
Corporation, as Lessee, a Declaration of Oil and Gas Lease being recorded in
Volume 836 at Page 617 under Entry No. 54218 of the Conveyance Records of
Jefferson Davis Parish, Louisiana.




4.  
Oil, Gas and Mineral Lease dated October 31, 2002, effective October 31, 2002,
by John Ennis Sorrels, Jr., Trustee, as Lessor, in favor of EK Oil Co., as
Lessee, recorded in Volume 945 at Page 771 under Entry No. 598155 of the
Conveyance Records of Jefferson Davis Parish, Louisiana.




5.  
Oil, Gas and Mineral Lease dated October 31, 2002, effective October 31, 2002,
by Gwin Sorrels Jones, as Lessor, in favor of EK Oil Co., as Lessee, recorded in
Volume 945 at Page 775 under Entry No. 598156 of the Conveyance Records of
Jefferson Davis Parish, Louisiana.




6.  
Oil, Gas and Mineral Lease dated October 31, 2002, effective October 31, 2002,
by John E. Dees, Jr., as Lessor, in favor of EK Oil Co., as Lessee, recorded in
Volume 945 at Page 780 under Entry No. 598157 of the Conveyance Records of
Jefferson Davis Parish, Louisiana.




7.  
Oil, Gas and Mineral Lease dated October 31, 2002, effective October 31, 2002,
by Nancy Dees Dixon, as Lessor, in favor of EK Oil Co., as Lessee, recorded in
Volume 945 at Page 784 under Entry No. 598158 of the Conveyance Records of
Jefferson Davis Parish, Louisiana.




8.  
Oil, Gas and Mineral Lease dated October 31, 2002, effective October 31, 2002,
by Susan Dees, as Lessor, in favor of EK Oil Co., as Lessee, recorded in Volume
945 at Page 788 under Entry No. 598159 of the Conveyance Records of Jefferson
Davis Parish, Louisiana.




9.  
Oil, Gas and Mineral Lease dated October 31, 2002, effective October 31, 2002,
by Elizabeth Dees Pulley, as Lessor, in favor of EK Oil Co., as Lessee, recorded
in Volume 945 at Page 792 under Entry No. 598160 of the Conveyance Records of
Jefferson Davis Parish, Louisiana.




10.  
Oil and Gas Lease dated July 20, 2006, effective July 20, 2006, by North
American Land Company, L. L. C., as Lessor, in favor of Plymouth Resources
Group, II, Inc., as Lessee, a Memorandum of which is recorded in Volume 987 at
Page 15 under Entry No. 621315 of the Conveyance Records of Jefferson Davis
Parish, Louisiana.












Ex. A-1
 
 

--------------------------------------------------------------------------------

 






Exhibit A-2


to
Purchase and Sale Agreement
dated effective June 1, 2007
between
Miss-Lou Petroleum LLC and Affiliated Holdings, Inc.


Wells






Well Name
Serial No.
WI
NRI
       
Cris H 1 RD SUA; SL 13944 
213584
50.00%
37.75%
Dees, et al #6-D
148368
50.00%
37.50%
Dees, et al #3-D
114794
50.00%
37.50%
Dees, et al, #6
147849
50.00%
37.50%
Dees, et al SWD #3
113870
50.00%
37.50%
Empire Land #1
211615
50.00%
37.50%
Empire Land #2
211764
50.00%
37.50%
Empire Land #3
213346
50.00%
37.50%
Farmers Oil Fee # 7
107776
50.00%
37.50%
Farmers Oil Fee # 7-D
108821
50.00%
37.50%
Farmers Oil Fee #10
155343
50.00%
37.50%
Farmers Oil Fee #10-D
156461
50.00%
37.50%
Farmers Oil Fee #11
186796
50.00%
37.50%
Farmers Oil Fee #2
102835
50.00%
37.50%
Farmers Oil Fee #4
104974
50.00%
37.50%
Farmer’s Oil Fee #8
125640
50.00%
37.50%
Gulf Tabor #5 SWD
38727
50.00%
37.50%
T. A. Dees #5
137982
50.00%
37.50%












Ex. A-2
 
 

--------------------------------------------------------------------------------

 




Exhibit A-3


to
Purchase and Sale Agreement
dated effective June 1, 2007
between
Miss-Lou Petroleum LLC and Affiliated Holdings, Inc.




Lands
Jefferson Davis Parish, Louisiana


Township 9 South, Range 5 West


Tract 1: Approximately 139 acres of land, more or less, in Section 27, Township
9 South, Range 5 West, in Welsh, Jefferson Davis Parish, Louisiana, more fully
described as follows:


A. The following lots of the Norman C. Craig Subdivision in the Northeast
Quarter (NE/4) of Section 27, T9S-R5W as follows:


Block 5: Lots 7 through 12
Block 6: Lots 1 through 12 (All)
Block 7: Lots 1 through 12 (All)
Block 8: Lots 1 through 12 (All)
Block 9: Lots 1 through 12 (All)
Block 10: Lots 1 through 12 (All)
Block 13: Lots 1 through 12 (All)
Block 14: Lots 1 through 12 (All)
Block 15: Lots 1 through 12 (All)


B.  The North Half (N/2) of Lot 10 and all of Lots 11, 12, 13, 14, 15 & 16 of
Stephens, Matthews, Dwiggins and Carrs (S.M.D.C.) Subdivision in the Northwest
Quarter (NW/4) of Section 27, T9S-R5W; and


C.  That portion of the Southeast Quarter (SE/4) of Section 27, T9S-R5W, lying
north of the Louisiana Western Railway Company, railroad right-of-way, extending
West from the East boundary line of said Southeast quarter of the west line
thereof, containing nineteen acres, more or less;


Tract 2: Lots 51 & 73 of Block A of the Colorado & Texas Oil Company Subdivision
in the North Half of Southeast Quarter (N/2 SE/4) of Section 21, T9S-R5W; and
Lot 1 of Block 5 and Lot 10 of Block 6 of the E. S. Woods Subdivision in the
South Half of Southeast Quarter (S/2 SE/4) of Section 21, T9S-R5W, situated in
Jefferson Davis Parish, Louisiana.


Being the same lands as those acquired by Plymouth Resource Group, II, Inc.,
from Victory Financial Group, Inc. on October 1, 2002, recorded in Book 938, at
Page 695, under Entry No. 593841 of the Conveyance Records of Jefferson Davis
Parish, Louisiana; and partially assigned by Plymouth Resource Group, II, Inc.
to Miss-Lou Petroleum, LLC, on August 1, 2003, recorded in Book 946, at Page
704, under Entry No. 598664 of the Conveyance Records of Jefferson Davis Parish,
Louisiana.









Ex. A-3
 
 

--------------------------------------------------------------------------------

 








Exhibit B


ACT OF SALE AND ASSIGNMENT




STATE OF LOUISIANA


PARISH OF JEFFERSON DAVIS




This Act of Sale and Assignment (this “Assignment”) is made and entered into
effective as of June 1, 2007 (“Effective Time”), by and between Miss-Lou
Petroleum LLC, a Louisiana limited liability company, whose address is 225 North
Columbia Street, Covington, Louisiana 70433 (“Seller”), and Affiliated Holdings,
Inc., a Texas corporation, whose address is 5075 Westheimer Road, Suite 975,
Houston, Texas 77056 (“Buyer”)(sometimes herein Seller and Buyer are
collectively called the “Parties” and, individually, called a “Party”).


1.


Reference is hereby made for all purposes to that certain Act of Sale and
Assignment, dated effective as of August 1, 2003, recorded in Conveyance Book
946, Page __, under File No. 598664, of the records of Jefferson Davis Parish,
Louisiana (the “Prior Act of Sale and Assignment”), executed by Plymouth
Resource Group II, Inc. (“Plymouth”) in favor of Seller, whereby Plymouth
conveyed to Seller:


(a) An undivided fifty percent (50%) interest in and to the oil, gas and mineral
leases and other mineral rights and interests described in the attached Exhibit
A-l, together with an undivided fifty percent (50%) interest Plymouth’s rights
in respect of any pooled, communitized or unitized acreage of which any such
interest is a part (collectively, the “Leasehold Interests”);


(b) An undivided fifty percent (50%) interest in and to the wells described in
the attached Exhibit A-2 (the “Wells”); and


(c) An undivided fifty percent (50%) interest in and to the immovable property
described in the attached Exhibit A-3 (the “Land”).


Such undivided interests in and to the Leasehold Interests, the Wells, and the
Land are: (i) the same undivided interests in and to the properties described in
the Prior Act of Sale and Assignment; and (ii) referred to hereafter as the
“Subject Properties”).


2.


NOW, THEREFORE, for and in consideration of the sum of ONE THOUSAND AND NO/100
DOLLARS (($1,000), together with other good and valuable consideration, paid by
Buyer to Seller, the receipt and adequacy of which are hereby acknowledged by
Seller, Seller does hereby and by these presents sell, assign, convey and
transfer to Buyer, effective, however, as of the Effective Time:


(a)  all of its right, title and interest in and to the Subject Properties and
in and to the Prior Act of Sale and Assignment;.


(b) All of Seller’s right, title, and interest in and to all of the immovable,
movable and mixed property of Seller, or in which Seller owns an interest, that
is attributable or allocable to the Leasehold Interests and used or held for use
in connection with the exploration, development, operation or maintenance of any
of the Leasehold Interests or the production, treatment, measurement, storage,
gathering, transportation or marketing of oil, gas or other hydrocarbons
attributable to the Leasehold Interests (or the interests of others therein),
including, without limitation: (i) all wells, platforms, equipment and
facilities that, as of the Effective Time were used or held for use in
connection with the exploration, development, operation or maintenance of any
Leasehold Interests or the production, treatment, measurement, storage,
gathering, transportation or marketing of oil, gas or other hydrocarbons
attributable to the Leasehold Interests, including, without limitation, the
Wells (including saltwater disposal wells, if any), well equipment, casing,
tanks, gas separation and field processing units, portable and permanent well
test equipment, buildings, tubing, pumps, motors, fixtures, machinery,
materials, supplies, inventory, telephone and communication equipment, computing
equipment and other equipment, pipelines, gathering systems, power lines,
telephone and telegraph lines, roads, vehicles, gas processing plants and other
property used in the operation thereof: (ii) all oil and gas and other
hydrocarbon volumes produced on or after the Effective Time; and (iii) all other
rights, privileges, benefits, powers, and appurtenances conferred upon Seller or
the owner and holder of the Leasehold Interests, including, without limitation,
all rights, privileges, benefits and powers of Seller with respect to the use
and occupation of the surface of, and subsurface depths under, the land covered
by each Leasehold Interest, which may be necessary, convenient or incidental to
the possession and enjoyment of such Leasehold Interest (collectively, the
“Related Property”); 


(c) All of Seller’s right, title, and interest in and to all original files,
records, data, information and documentation of Seller (or if originals are not
available, copies of such items) pertaining to or evidencing Seller’s use,
ownership or operation of any of the assets, or the maintenance or operation
thereof, or to any units in which any of the Leasehold Interests may be included
or to the producing, treating, measuring, processing, storing, gathering,
transporting or marketing of oil and gas attributable to the Leasehold Interests
or such units and water, brine or other minerals and products produced in
association therewith, including, without limitation, lease files, land files,
well files, production sales agreement files, division order files, title
opinions and abstracts, legal records (excluding any records or information the
disclosure of which would result in the waiver of an attorney-client privilege),
tax records, financial and accounting records, governmental, tribal and
regulatory filings and permits, environmental records, and, except to the extent
the transfer thereof may not be made without violating applicable contractual
restrictions, geological and geophysical data, seismic records, production
reports, maps, and computer software (collectively, the “Records”); and


(d) All rights of Seller in and to those instruments and agreements listed on
Exhibit A-l hereto and in Section 4 of this Agreement, the other instruments and
agreements under which Seller’s interests in the Leasehold Interests arise, and
all other agreements and contractual rights, easements, rights-of-way,
servitudes, and other rights, privileges, and benefits to the extent relating to
the Leasehold Interests, the Wells, the Land, and the Records, including,
without limitation, all rights of Seller in, to and under or derived from all
production sales contracts, operating agreements, pooling, unitization or
communitization agreements, purchase, exchange or processing agreements,
production handling agreements, surface leases, easements or rights-of-way,
farmout or farmin agreements, dry hole or bottom hole contribution agreements,
seismic agreements, permits, licenses, options, orders and all other contracts,
agreements and instruments relating to the exploration for, or the development,
production, storage, gathering, treatment, transportation, processing, or sale
or disposal of oil, gas, other hydrocarbons, other minerals, water, brine or
other substances from any Leasehold Interest or any units of which they are a
part (collectively, the “Rights”) (the Subject Properties, the Related Property,
the Records, and the Rights are herein collectively called the “Assets”).


TO HAVE AND TO HOLD the Assets unto Buyer and its successors and assigns
forever, and, and this Assignment is made with full rights of substitution and
subrogation of Buyer in and to all indemnifications, covenants, and warranties
by others heretofore given or made with respect to the Assets, subject to the
following terms and conditions:




(a) Except with respect to matters to which this Assignment is made subject,
Seller does hereby bind itself and its successors and assigns to WARRANT AND
FOREVER DEFEND the interests in and to the Assets as set forth on Exhibits A-1
and A-2 against every person whomsoever lawfully claiming the same or any part
thereof by, through, or under Seller, but not otherwise, and does otherwise bind
itself and its successors and assigns to WARRANT AND FOREVER DEFEND all and
singular title to the Assets unto Buyer, its successors and assigns, against
every person whomsoever lawfully claiming the same or any part thereof by,
through or under Seller, but not otherwise; and




(b) The Assets are free and clear of liens, encumbrances, obligations, or
defects which arise as a result of actions taken (or effective) or omitted at or
prior to the execution of this Assignment by through or under Seller, and (A)
are otherwise subject only to contractually binding arrangements which are
conventional, which are customarily experienced in the oil and gas industry, and
(B) are not subject to any matters which will result in a breach of any
representation or warranty of Seller made in this Assignment or to be contained
in any documents to be delivered by Seller and connected with this Assignment.


3.


This Assignment is expressly made subject to the terms and provisions of that
certain Purchase and Sale Agreement dated June 18, 2007, executed by and between
Seller and Buyer, and all of its terms and provisions are incorporated into this
Assignment by reference thereto. In the event of a conflict between the terms
and provisions of the aforementioned Purchase and Sale Agreement and this
Assignment, the terms and provisions of the Purchase and Sale Agreement shall
control.



Ex. B
 
 

--------------------------------------------------------------------------------

 



4.


This Assignment is expressly made subject to the following contracts or
agreements:


(a)  The Prior Act of Sale and Assignment;


(b)  Joint Operating Agreement dated November 4, 2006, executed by and between
Plymouth, as Operator, and Seller, as Non-Operator;


(c) Letter Agreement - Recompletion of Empire #5 Welsh Field, Jefferson Davis
Parish, Louisiana, , executed by and between Miss-Lou, EK Oil Company, Inc.
(“EK”) and Bacque & Bacque, LLC (“Bacque”), as owners, and Allan Singer, agreed
and accepted on November 22, 2006;


(d) Letter Agreement - Recompletion of Empire #5 Welsh Field Jefferson Davis
Parish, Louisiana, executed by and between Miss-Lou, EK and Bacque, as owners,
and Ronald S. D’Antoni, agreed to and accepted on November 20, 2006;


(e) Letter Agreement - Recompletion of Empire #5 Welsh Field Jefferson Davis
Parish, Louisiana, executed by and between Miss-Lou, EK and Bacque, as owners,
and Gary Brozowski, agreed to and accepted on November ___, 2006;


(f) Letter Agreement - Recompletion of Empire #5 Welsh Field Jefferson Davis
Parish, Louisiana, executed by and between Miss-Lou, EK and Bacque, as owners,
and Steven Sinek, agreed to and accepted on November 23, 2006; and


(g) Letter Agreement - Plymouth Resource Group II, Inc. - Empire No. 5 Welsh
Field, Jefferson Davis Parish, Louisiana, executed by and between Miss-Lou, EK
and Bacque, as owners, and Boyd Byers, agreed to and accepted on February 13,
2007.


5.


This Assignment shall be binding upon Seller and Buyer and upon their respective
successors, assigns, and legal representatives and may be executed in any number
of counterparts.


6.


Seller agrees to deliver or cause to be delivered to Buyer any additional
instrument that Buyer may reasonably request for the purpose of carrying out the
intent of this Assignment.


7.


The references herein to liens, encumbrances, burdens, defects and other matters
are for the purpose of defining the nature and extent of Seller’s warranty and
shall not be deemed to ratify or create any rights in third parties. Neither
this Assignment nor any other agreement contemplated hereby shall be deemed to
confer upon any person not a party hereto or thereto any rights or remedies
hereunder or thereunder.


8.


THIS ASSIGNMENT SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF LOUISIANA.


IN WITNESS WHEREOF, Seller and Buyer have executed this Assignment effective for
all purpose as of the Effective Time, in the presence of the undersigned
competent witnesses.


SELLER


WITNESSES:     Miss-Lou Petroleum LLC


________________________   By: /s/  Ruben A. Shealy
                    Ruben A. Shealy
________________________    Managing Member
(Printed Name of Witness)


 


 
(Printed Name of Witness)
BUYER


WITNESSES:     Affiliated Holdings, Inc.


_________________________   By: /s/  Kevan Casey
                    Kevan Casey
_________________________    President
(Printed Name of Witness)


 


 
(Printed Name of Witness)



Ex. B
 
 

--------------------------------------------------------------------------------

 



ACKNOWLEDGMENT


STATE OF LOUISIANA


PARISH OF ST. TAMMANY


On this __ day of June, 2007, before me, the undersigned Notary Public,
personally came and appeared Ruben A. Shealy, to me personally known, who, being
by me duly sworn, did say he is the Managing Member of Miss-Lou Petroleum LLC,
and that the foregoing instrument was signed on behalf of said limited liability
company by authority of its Articles of Organization for the purposes and
consideration therein expressed, and he did declare and acknowledge the
foregoing instrument to be his free act and deed and the free act and deed of
said limited liability company.


 
Notary Public
State of Louisiana
Notary Name:       
Notary I.D. or La Bar No.:     
My Commission Expires:     




ACKNOWLEDGMENT


STATE OF TEXAS


COUNTY HARRIS


On this __ day of June, 2007, before me, the undersigned Notary Public,
personally came and appeared Kevan Casey, to me personally known, who, being by
me duly sworn, did say he is the President of Affiliated Holdings, Inc., and
that the foregoing instrument was signed on behalf of said corporation by
authority of its Board of Directors for the purposes and consideration therein
expressed, and he did declare and acknowledge the foregoing instrument to be his
free act and deed and the free act and deed of said corporation.


_________________________  _____ 
Notary Public
State of       
Notary Name:       
Notary I.D. or Bar No.:     
My Commission Expires:     

